Case 8:19-md-02879-PWG Document 173_Filed 04/15/19. Page 1 of 4
The Brown Law Firm, P.C.

-240 Townsend Square, Oyster Bay, New York 11771
Tel: (516) 922-5427, Fax: (516) 344-6204

Timothy Brown
tbrown@thebrownlawfirm.net

April 15, 2019

The Honorable Paul W. Grimm, U.S.D.J.

United States District Court for the District of Maryland
6500 Cherrywood Lane

Greenbelt, Maryland 20770

Re:  Alves.v. Sorenson, et al,, Case No.: 8:19-cv-00812-PWG;
Moore y. J.W. Marriott, Jr., et al., Case No.: 8:19-cv-00830-PWG; and
In re: Marriott International Inc., Customer Data Security Breach Litigation,
MDL No.: 19-md-2879-PWG

Dear Judge Grimm:

I represent the plaintiff, Edmund Alves, in the above referenced shareholder derivative
action Alves v. Sorenson, et al., Case No.: 8:19-cv-00812-PWG (the “Alves Derivative Action”),
which was filed on behalf of Marriott International, Inc. (“Marriot”) against certain of its current
and former officers and directors. The Alves Derivative Action is currently pending before this
Court and was recently transferred to MDL No. 2879 entitled Jn re: Marriott International, Inc.,
Customer Data Security Breach Litigation, also pending before this Court.

I write jointly on behalf of myself and Gregory M. Egleston, counsel for plaintiff John P.
Moore in the above referenced derivative action Moore v. J.W. Marriott, Jr., et al., Case No.:
8:19-cv-00830-PWG (the “Moore Derivative Action”), which was also filed on behalf of
Marriott against certain of its current and former officers and directors, and which is also
pending before this Court, and which was also recently transferred to MDL No. 2879. We
submit this letter, pursuant Your Honor’s instruction during the case management conference
held on April 5, 2019, to respectfully request that the Court (i) order consolidation of the Alves
and Moore Derivative Actions (collectively, the “Derivative Actions”) pursuant to Federal Rule
of Civil Procedure 42(a); (ii) appoint Timothy Brown, of The Brown Law Firm, P.C. (the
“Brown Firm’), and Gregory M. Egleston, Esq., of Gainey McKenna & Egleston (““GM&E”), as
Co-Lead Counsel for the Consolidated Derivative Actions; and (iii) appoint local counsel in the
Alves Derivative Action, Andrew K. O’Connell, Esq., of Thomas & Libowitz, P.A., as Liaison
Counsel for the Consolidated Derivative Actions.

Consolidation of the Derivative Actions

Federal Rule of Civil Procedure 42(a) grants this Court broad discretion to consolidate
actions before it if they “involve a common question of law or fact.” See A/S J. Ludwig
Mowinckles Rederi v. Tidewater Constr. Corp., 559 F.2d 928, 933 (4th Cir. 1977) (“District
courts have broad discretion under F.R. Civ. P. 42(a) to consolidate”), The many similarities
Case 8:19-md-02879-PWG Document 173 Filed 04/15/19 Page 2 of 4
The Honorable Paul W. Grimm, U.S.D.J.

April 15, 2019
Page 2

between the Derivative Actions — the only two derivative actions pending in MDL No. 2879 —
“certainly provide the ‘common question[s] of law or fact’ required by Rule 42(a),” See id. The
Derivative Actions each name 12 members of Marriott’s board of directors as common
individual defendants and assert overlapping claims against them for misconduct in breach of
their fiduciary duties, corporate waste, and violations of Section 10(b) of the Securities Exchange
Act of 1934 and SEC Rule 10b-5. These common legal claims arise from common allegations
that the 12 common defendants damaged Marriott by (i) causing it to permit and/or fail to
prevent a data breach of the Starwood Hotels guest database affecting approximately 500 million
guests which began in 2014 and continued through 2018; (ii) failing to maintain internal
controls; (iii) failing to conduct adequate cybersecurity due diligence in order to discover the
data breach before the Marriott/Starwood merger; and (iv) causing Marriott to make false and
misleading statements to the investing public in its SEC filings between November 2016 and
November 2018. Compare Alves Derivative Action, Case No. 8:19-cv-00812-PWG, Dkt. No. 1,
at {§ 11, 122-149, with Moore Derivative Action, Case No. 8:19-cv-00830-PWG, Dkt. No. 1, at
{| 54-76, 116, Indeed, these commonalities “make clear that separate trials would [be] largely
repetitive, and thus would [implicate] the burdens, delays, and expense that . . . justify
consolidation, Campbell v. Boston Sci. Corp., 882 F.3d 70, 74 (4th Cir. 2018). Accordingly,
consolidation of the Derivative Actions will best serve the interests of judicial economy and the
economy of the parties. See, e.g., Marylanders for Fair Representation, Inc. vy. Schaefer, 144
F.R.D, 292, 294-95 (D. Md. 1992) (“Because . . . consolidation will tend to avoid unnecessary
costs and delay, combining the two cases will serve the objectives of Rule 42(a).”).

Appointment of Co-Lead Counsel

Assuming the Derivative Actions are consolidated, and to facilitate their efficient
litigation, plaintiff's lead counsel in the Alves Derivative Action, myself, and plaintiff's lead
counsel in the Moore Derivative Action, Gregory M. Egleston, have agreed to work together as
Co-Lead Counsel, subject to this Court’s approval. Both I and Mr. Egleston bring a wealth of
experience in shareholder derivative litigation.

I graduated from the University of Chicago School of Law in 2004, after graduating with
a B.A., magna cum laude, from Brown University. Shortly after law school, and through 2013, I
practiced at a major national law firm specializing in representing plaintiffs in securities class
actions and shareholder derivative actions in courts throughout the country. Since founding the
Brown Firm, at which I am the managing partner, in January 2014, I have focused almost
entirely on representing plaintiffs in shareholder derivative litigation. My recent successes
include the global settlement of derivative actions involving comScore, Inc. pending in state
court in Virginia and the Southern District of New York, in which the settlement received Court-
approval. I was co-lead counsel for plaintiffs in state court in Virginia and was instrumental in
obtaining a $10 million cash payment for comScore and causing comScore to institute a vast
array of reforms to its corporate governance. In re comScore, Inc. Virginia S’holder Deriv.
Litig., No. CL-2016-0009465 (Va. Cir. Ct., Fairfax Cnty.); In re ComScore, Inc, S’holder Deriv.
Litig., Case No. 1:16-cv-09855-JGK (S.D.N.Y,).
Case 8:19-md-02879-PWG Document 173 Filed 04/15/19 Page 3 of 4
The Honorable Paul W. Grimm, U.S.D.J.

April 15, 2019
Page 3

Gregory M. Egleston is a partner at Gainey McKenna & Egleston (““GM&E”), which
concentrates on class actions and shareholder derivative actions. Mr. Egleston has specialized in
shareholder representative litigation since 1997. Mr. Egleston received his bachelor’s degree in
1992 from Fordham University (magna cum laude), his master’s degree in 1994 from Columbia
University, and received his J.D. in 1997 from New York Law School. Before joining the
Gainey McKenna & Egleston, Mr. Egleston had his own law firm and prior to that, Mr. Egleston
was an attorney specializing in securities class action litigation, shareholder derivative actions,
and consumer fraud litigation at a prominent Manhattan plaintiffs’ class action firm. Mr.
Egleston has worked on many high-profile class actions such as: Mayer v, Administrative
Committee of Smurfit-Stone Container Corp. Retirement Plans (N.D. Il.) ($7.75 million
settlement); In re YRC Worldwide Inc. ERISA Litig. (D. Kan.) ($6.5 million settlement); Jn re
Schering-Plough Corp. Enhance ERISA Litig., Civil Action No.: 08cv-1432 (D.N.J.) ($12.25
Million Settlement); Jn re Popular Inc. ERISA Litig., Master File: 3:09-cv-01552-ADC (D.
Puerto Rico) ($8.2 Million Settlement); Jn re Royal Dutch/Shell Transport Sec. Litig. (D.N.J.)
($130 million settlement); and In re United Global Comm., Inc, Shareholder Litig. (Delaware
Chancery Court) ($25 million recovery in going-private transactions), Mr. Egleston has also
represented plaintiffs in numerous shareholder derivative litigation: McBride v. Lumber
Liquidators Holdings, Inc. (Nominal Defendant), Case No.: CL15000453-00 (Virginia; City of
Williamsburg and County of James City Circuit Court) (de facto lead counsel in state court
Derivative Action); In re Fifth Street Finance Corp., Stockholder Litig., C.A. No, 12157-VCG
(Chancery Delaware) (co-counsel in Derivative Action); and Jn re Capstone Turbine Corp.
Stockholder Derivative Litigation, Master File No.: CV16-01569 (C.D. Cal.) (Co-Lead Counsel
in Derivative Action).

Not only do I and Mr. Egleston have substantial experience individually, but our firms
have been appointed co-lead counsel or have agreed on other leadership structures in numerous
cases in which we efficiently and productively collaborated to achieve great successes. For
example, GM&E and the Brown Firm recently worked together to successfully resolve two
shareholder derivative actions involving Opus Bank brought in two different forums. The first
was filed in the Central District of California by GM&E and styled Klein v. Gordon, et al., Case
No. 8:17-cv-123 (C.D. Cal.). The second was filed in the Superior Court of California by the
Brown Firm and styled Dillard y. Gordon, et al., Case No. BC651522 (Cal. Super. Ct., L.A.
Cnty.). The global settlement of both actions was achieved with the help of a well-respected
mediator and was approved by the court in the Central District of California, Other recent cases
include the global settlement of derivative actions involving Ampio Pharmaceuticals, Inc,
pending in state court in Colorado and the United States District Court for the Central District of
California. Loyd y. Giles, et al., No. 2015-CV-33429 (Colo. Dist. Ct., Denver Cnty.); Oglina v.
Macaluso, et al., No, 2:15-cv-5970-TJH-PJIW (C.D. Cal.).

I and Mr. Egleston are committed to working closely to control costs and avoid
duplication of efforts. Our combined experience and record of demonstrated success litigating
shareholder derivative actions will provide plaintiffs in the Derivative Actions “with counsel
who will effectively represent their interests.” See Nally v. Reichental, 2017 U.S. Dist. LEXIS
43981, at *10 (D.S.C. Mar, 27, 2017). We have diligently prosecuted the Derivative Actions
thus far through our investigations of the claims and thorough, well-pled complaints, and will
Case 8:19-md-02879-PWG Document 173 Filed 04/15/19 Page 4 of 4
The Honorable Paul W. Grimm, U.S.D.J.
April 15, 2019
Page 4

continue to devote the necessary time and resources to fulfill our leadership responsibilities.
Accordingly, I and Mr. Egleston should be appointed Co-Lead Counsel in the consolidated
Derivative Actions. See, e.g., id., at *10-*11 (appointing co-lead counsel where the “proposed
counsel possess extensive experience and impressive records of success in cases similar to the
Related Actions... . and have prosecuted the litigation with well-plead and thorough
pleadings.” ); Horn v Raines, 227 F.R.D. 1, 3-4 (D.D.C. 2005) (same).

Appointment of Liaison Counsel

Plaintiffs in the Derivative Actions agree that, assuming the Derivative Actions are
consolidated, local counsel to plaintiff in the A/ves Derivative Action, Andrew K. O’Connell,
Esq. of Thomas & Libowitz, P.A., should be appointed as Liaison Counsel. Mr. O’Connell, who
graduated from the University of Maryland School of Law in 2000, maintains a broad litigation
practice and has achieved several multi-million dollar verdicts, including a recent $6.6 million
jury verdict in the U.S. District Court for the District of Maryland. Also available to assist as
needed is Mr. O’Connell’s colleague, Jason A. Denkevitz, who is the firm’s Electronic
Discovery Manager, and brings extensive experience handling complex eDiscovery issues and
knowledge of rapidly changing information technologies.

For the foregoing reasons, we respectfully request that the Derivative Actions be
consolidated, that I and Gregory M. Egleston be appointed Co-Lead Counsel in the Consolidated
Derivative Actions, and that Andrew K. O’Connell be appointed Liaison Counsel. Thank you
for your attention to these matters.

Very truly yours,
we
Timothy Brown

cc: All counsel of record via ECF
